United States Court of Appeals
                        For the First Circuit

Nos. 11-1887, 11-1928

                             ELAINE JOYCE,

              Plaintiff, Appellant/Cross-Appellee,

                                  v.

                        TOWN OF DENNIS, ET AL.,

             Defendants, Appellees/Cross-Appellants.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS.
         [Hon. Nathaniel M. Gorton, U.S. District Judge]



                              Before
                   Howard, Ripple,* and Lipez,
                         Circuit Judges.



     Laura R. Studen, with whom Lawrence P. Murray, Jack S. Gearan,
and Burns & Levinson LLP were on brief, for appellant/cross-
appellee.
     Leonard H. Kesten, with whom Deidre Brennan Regan and Brody,
Hardoon, Perkins & Kesten, LLP were on brief, for appellees/cross-
appellants.
     Jonathan J. Margolis, Rodgers, Powers & Schwartz LLP, Ellen J.
Messing, James S. Weliky, and Messing, Rudavsky & Weliky, P.C. on
brief for amicus curiae Massachusetts Employment Lawyers
Association.
     Anne L. Josephson, Kotin, Crabtree & Strong, LLP, Sarah
Wunsch, and ACLU of Massachusetts on brief for amici curiae
American Civil Liberties Union of Massachusetts, Gay & Lesbian
Advocates & Defenders, the Jewish Alliance for Law and Social


     *
      Of the Seventh Circuit, sitting by designation.
Action, the Lawyers' Committee for Civil Rights and Economic
Justice, Massachusetts Law Reform Institute, and the National
Police Accountability Project.



                        June 17, 2013
           LIPEZ, Circuit Judge.        In May 2007, three days before

plaintiff Elaine Joyce ("Joyce") expected to play golf with her

father in a tournament at a town course in Dennis, Massachusetts,

Joyce's father was told he would have to find another partner

because women were not allowed in that "men's" tournament.                 The

Town   Administrator   declined    to   reverse   the   course    officials'

decision, and Joyce subsequently brought federal and state claims

alleging gender discrimination against the Town, the golf course,

and several individuals.          The district court granted summary

judgment in her favor and thereafter held a trial on damages. This

appeal addresses only the nature and extent of her remedy.             Joyce

claims that the district court erred in refusing to instruct the

jury on punitive damages, denying injunctive relief, and awarding

attorney's fees in an amount substantially less than her request.

The defendants claim that the court erred in concluding that Joyce

was a prevailing party entitled to any attorney's fees.

           We find no error in the court's treatment of punitive

damages, but must remand for further proceedings on injunctive

relief and attorney's fees.       We reject the defendants' contention

that the court should not have awarded any attorney's fees and

instead conclude that the court erred in reducing the requested

award based on, inter alia, Joyce's rejection of a settlement

offer.    The   district   court    also   must   revisit   the    issue    of




                                    -3-
injunctive relief and explain its decision to grant or refuse such

relief.

                                     I.

           We recount in some detail the circumstances underlying

Joyce's   complaint    of   gender   discrimination,   as    well   as   the

procedural   history   of   the   case.    Although    appellees    do   not

challenge the district court's finding of liability, the court's

rulings on punitive damages, injunctive relief, and attorney's fees

must be reviewed in the context of the litigation as a whole.

A.   The Events at Dennis Pines

           Elaine Joyce is an avid and proficient golfer who signed

up with her father in April 2007 to play in a tournament at the

Dennis Pines Golf Course the first weekend in May.1         The tournament

was listed on the course schedule as a men's members-only event.

Both Joyce and her father, Patrick, are members of the course and,

in the fall of 2006, had been assigned a tee time for a similar

tournament that was rained out.2

           On May 2, 2007 -- three days before the start of the

tournament -- the Town's head golf pro, Russell Champoux, called

Patrick Joyce and told him that the Golf Advisory Committee



      1
       Dennis Pines is one of two public golf courses in the Town
of Dennis.
      2
       Joyce testified about the 2006 event, but there is no
documentary evidence of either the Joyces' registration or the
circumstances of the tournament's cancellation.

                                     -4-
("GAC"), a volunteer group responsible for course policy, had

decided that his daughter could not play in the Dennis Pines men's

tournament because of her gender.        Joyce was never contacted

directly by Dennis Pines, but after her father relayed the news to

her, she sent an email to the Town Administrator, Robert Canevazzi,

seeking his help "to make certain that this discriminatory practice

is not condoned by the Town of Dennis or any of its committees."

In her message, sent early on May 3, Joyce asked Canevazzi to "act

promptly to get the current decision reversed" so that she could

play in the weekend tournament.    Joyce contacted Canevazzi because

she had had a similar experience at a golf course in another town.

After a prolonged effort to persuade club officials in that town to

allow her to join a men's league, she was finally able to secure a

policy change through the town administrator.

          Canevazzi replied to Joyce later the same day.         He

reported that he had spoken to Champoux and members of the GAC, and

he had decided to uphold Joyce's exclusion from the tournament

because changing the rules so late "would not be fair to the 1600

plus members of the Dennis Golf Courses who may either desire or

not desire to play in such a tournament."     In addition, he noted

that the Tournament Committee (a subcommittee of the GAC) had

sought to schedule more women's tournaments "to allow greater

opportunities for women to have such competitive events."        He

stated that he did not view the club's tournament policies to be


                                  -5-
discriminatory, but nonetheless had asked the chairman of the GAC

to include discussion of the criteria for tournament participation

at its May 14 meeting. Canevazzi did not expressly invite Joyce to

attend that meeting, but he told her its time and location.

                 The GAC's chairman, Jim Horvath, sent Joyce an email on

May 4, in which he apologized for "any confusion and inconvenience

that       you    encountered   in   how   you   learned   about   your   non-

participation in this weekend's golf event." He explained that the

GAC had voted in December to approve the schedule of tournaments

set up by the Tournament Committee and the head golf professional.

He wrote that, "[t]o me, it was clear then that there were balanced

opportunities for both men and women to play in the first 3 events

of this year," and noted, "I think that is still the case."3                He

continued:

                 As chairman of the GAC, I welcome open
                 discussion on this matter and have placed it
                 on the May 14 Golf Advisory Committee agenda
                 (as Bob Canevazzi indicated to you yesterday).
                 The meeting is at 5pm at Dennis Highlands. I
                 hope that you can attend.         Please don't
                 hesitate to contact me in the interim.




       3
        Dennis Pines' 2007 schedule listed five men's-only
tournaments and two women's-only tournaments, for a total of ten
men's-only tournament days and two women's-only tournament days.
In addition, there were seven tournaments in which both men and
women were scheduled to play in separate divisions, for a total of
thirteen days (twelve for women). At least one of the tournaments
included a mixed gender division, in which men and women played
together on teams.

                                       -6-
Horvath      then     thanked    Joyce    "for   bringing   this     issue   to   our

attention."

               Joyce did not contact Horvath or attend the May 14

meeting.       At that meeting, the GAC voted to ask the Tournament

Committee to make a recommendation on the gender-based tournament

policy and report back to the GAC "as soon as possible."                     At its

next       meeting,    on    June   11,   the    GAC   accepted    the   Tournament

Committee's recommendation that no changes be made to the 2007

schedule and that, beginning in 2008, every tournament would have

a women's field.4           Creating separate divisions was consistent with

the opinion of Town Counsel as reported by Canevazzi at the

meeting.       According to Canevazzi, counsel had expressed "alarm[]"

that the course policy "could be perceived as discriminatory" and

stated that "it must be made more gender-neutral offering more

women['s] divisions within the Tournaments."                  But Champoux, the

club pro, observed at the meeting that the change would not resolve

Joyce's complaint, which stemmed from her desire to play with the

men -- and not in a parallel division for women.                  At the GAC's July

meeting, the "Gender Based Policy" issue was tabled because "no

additional information ha[d] been received."




       4
       The meeting minutes indicate that the Tournament Committee
at that time had an equal number of men and women.        Horvath
testified in 2011 that it had seven members, four of whom were
women.

                                          -7-
B.   The Administrative Complaint and Aftermath

               Frustrated by the response to her concerns, Joyce filed

a pro se complaint in July 2007 with the Massachusetts Commission

Against Discrimination ("MCAD") against the Town of Dennis and

Canevazzi.        After the filing, an attorney representing the Town,

Kristin Harris, called Joyce twice and left messages asking her to

call to discuss the dispute.       Joyce did not respond.    She also did

not respond to a letter Harris sent her referencing the MCAD's

mediation process, though Joyce asked the Commission if she was

obliged to talk to the Town and was advised to wait until the Town

filed its position statement.5

               The GAC again acted on the gender policy at its October

2007 meeting.         After Horvath reported that the United States

Golfing Association ("USGA") allows women to play in all events "as

long as they play exactly the same as a man," the GAC voted

unanimously to instruct the Tournament Committee to follow the USGA

rules for all 2008 tournaments.            This was the tournament policy

that Joyce originally had sought, allowing women to play alongside

men.6       Although no general announcement of the change in policy was


        5
       Canevazzi testified that after receiving the MCAD complaint
he instructed the Town's attorney to try to schedule mediation,
which he understood to be the MCAD's recommendation.
        6
       Joyce asserts that no change in policy in fact was adopted
in October 2007, but the record does not support that contention.
We agree with the district court that the record, consisting of
deposition and trial testimony and exhibits, can only reasonably be
read to show that the GAC at its October 22 meeting "formally

                                     -8-
communicated to members,7 the 2008 Tournament Information Packet

included a statement (which did not appear in the 2007 Packet)

advising that "[a]ll tournaments will follow USGA guidelines for

participation."8   Canevazzi acknowledged that he would not have

understood from that statement that a change in gender policy had

occurred, although -- in another revision of the 2007 Packet -- the

2008 tournament schedule eliminated the gender labels in the

listings of members-only tournaments.

          The Town filed its MCAD position statement on November 2,

2007, without mentioning the October vote.   Canevazzi, who signed

the document, testified that the statement had been prepared weeks

earlier, and he had failed to realize that it did not reflect the

October meeting when he signed it.   The MCAD statement denied that

the facts showed "discrimination of any kind," and noted that "once


agreed to allow women to play in men's tournaments, as Joyce had
originally requested." Joyce v. Town of Dennis, 705 F. Supp. 2d
74, 79 (D. Mass. 2010); see also Joyce v. Town of Dennis, 802 F.
Supp. 2d 285, 290 (D. Mass. 2011) (noting that defendants changed
the tournament policy before Joyce filed her complaint).
     7
       Eric Oman, GAC chair in October 2007, testified about an
email announcement sent by the assistant director of golf in April
2008 to some members of the Town's golf clubs "restat[ing] the
change in policy adopted by the Town of Dennis golf courses on
October 22, 2007." The announcement stated that "[a]ll men's golf
tournaments are open to women competitors." Joyce testified that
the announcement also was posted on the "men's bulletin board" and,
at least as of 2009, on "the website" -- which we presume to mean
t h e     D e n n i s     G o l f     w e b s i t e .         S e e
http://www.dennisgolf.com/guidelines.php.
     8
       The statement was added, in bold type, at the top of a list
of "General Tournament Information."

                               -9-
the    Complainant's     concern   was     brought   to    the   Respondents'

attention, the Respondents[] immediately evaluated the tournament

schedule with the Golf Advisory Committee and agreed to modify the

schedule, such that all tournaments would include a men's and

women's division beginning in 2008."

              Joyce then hired an attorney, who filed a rebuttal to the

defendants' statement in early January 2008.              After receiving the

rebuttal, Harris, the Town's attorney, placed a call to Joyce's

attorney and left a message requesting an opportunity to discuss

the matter.      Joyce's attorney later reported that she was unaware

of that message.

C.    The Litigation

              On February 15, 2008, Joyce filed a complaint in federal

court against the Town, its golf courses, Canevazzi, and three

course professionals,9 alleging, inter alia, gender discrimination

under federal and state law.10      A media relations consultant hired

by Joyce's counsel notified the news media of the lawsuit, which

was filed on the Friday before a three-day holiday weekend.              The

suit quickly generated national publicity, including an article in

The New York Times on February 19.           See Marcia Chambers, Barred



       9
       The three were Dennis Penner, Golf Director during part of
2007; Michael Cummings, the Head Golf Course Superintendent at the
time the complaint was filed; and Champoux, the Head Golf
Professional.
       10
            By this time, Joyce had withdrawn her MCAD complaint.

                                    -10-
From        Men's-Only   Event,   Woman    Sues   Public   Golf   Club,

http://www.nytimes.com/2008/02/19/sports/golf/19links.html?_r=0.

The article reported that neither Canevazzi nor Harris returned the

reporter's phone calls on February 18, which was the Presidents'

Day holiday.11

               A few days later, an attorney for the Town called Joyce's

attorney and noted that, as a result of the GAC vote the previous

October, Joyce could play golf at Dennis Pines whenever and with

whomever she chose.       In a follow-up letter in mid-March, defense

counsel suggested trying "to resolve this matter in the best

interests of our clients" and stated that the Town was "prepared to

notify all members explicitly that women are welcome to play in all

events, as long as they play from the same tees as the other

competitors and have their handicaps adjusted accordingly."         The

letter solicited reaction from Joyce and her attorney on the Town's

proposals.       Defense counsel also pledged to investigate Joyce's

allegation that she had been intimidated by "defendants and other

male members" when playing at Dennis Pines after lodging her MCAD

complaint, stating that "[m]y clients and I want to ensure that Ms.

Joyce has a pleasant experience participating in all golfing events




       11
       Oman, by then the GAC Chair, testified that he learned about
the lawsuit from "phone messages left at [his] place of business
from various TV stations, newspapers, talk-show hosts throughout
the country regarding wanting statements about the pending
lawsuit."

                                    -11-
in the Town of Dennis."    Joyce's counsel's lengthy response, dated

March 31, concluded as follows:

           [N]either Ms. Joyce nor the Club membership
           has received a clear and unequivocal statement
           against   gender   discrimination,   and   the
           affirmative duty is upon the Defendants to
           propose a plan that addresses the issues that
           will otherwise be sought in a court ordered
           permanent injunction.    Be assured that Ms.
           Joyce intends to pursue her damages, including
           punitive damages. If the Defendants wish to
           make a settlement proposal at this juncture it
           may be prudent given that the attorneys' fees
           continue to escalate, and these are also
           recoverable by Ms. Joyce.       Once we have
           received your answer, I would like to schedule
           depositions.

           Defendants filed their answer to the complaint on May 28,

2008, and the litigation proceeded.

D.   The District Court's Decision on the Merits

           In   March   2010,   the   district   court   granted   summary

judgment for Joyce against the Town and its golf courses on her

federal equal protection claim, brought under 42 U.S.C. § 1983, but

granted judgment for the individual defendants on that claim.

Joyce v. Town of Dennis, 705 F. Supp. 2d 74, 81 (D. Mass. 2010).

The court noted that the tournament policy excluding women from

certain events expressly discriminated based on gender, and thereby

established a suspect classification that required justification.

The defendants did not meet that requirement, the court held,

having attempted to do so with a single "conclusory statement":

"[T]he defendants offer that the justification for the men's only


                                  -12-
tournaments is the existence itself of equal opportunity for women

golfers in terms of the women's only tournaments and the mixed

gender tournaments." Id. at 80 (internal quotation mark omitted).

The court further stated:

           Indeed, [defendants' statement] is not a
           justification at all but a reiteration of the
           question already answered (i.e., whether the
           treatment of women was unequal) . . . . Nor,
           for that matter, is an exceedingly persuasive
           justification as obvious with respect to the
           game of golf as opposed to football or some
           other contact sport. In any event, the burden
           lies with the defendants, not the Court, and
           they have not met it here.

Id.   The court emphasized, however, that "the holding in this case

results   from   defendants'   failure   to   advance   a   persuasive

justification for their acts, not necessarily because no such

justification exists."   Id. at 82.

           The court thus took pains to limit its finding of

unlawful discrimination under federal law. Following the statement

above, the court continued as follows in a footnote:

                  To that end, the Court carefully limits
           its holding to the circumstances of this case.
           What is critical here is that the burden lies
           with the defendants to justify their conduct
           and they have not done so. This decision does
           not require all public golf courses to have
           all mixed-gender tournaments.      Instead, it
           establishes that when the defendants draw a
           clear distinction based upon gender and their
           only explanation is to deny that any
           distinction existed, they will not prevail.


Id. at 82 n.1.


                                -13-
           The court also ruled for Joyce against all defendants on

her state law gender discrimination claim, see Mass. Gen. Laws Ann.

ch. 272, §§ 92A, 98,12 and granted judgment for the defendants on

a state law consumer protection claim, see Mass. Gen. Laws ch. 93A.

The   court   reached   three   significant    conclusions   about

Massachusetts public accommodations law: (1) there is no "'separate

but equal' exception to the statute's otherwise clear prohibition

of gender distinctions or discrimination," 705 F. Supp. 2d at 84,

and, hence, (2) the plaintiff does not bear the burden to show

differential treatment; and (3) a tournament at a public golf

course is a public accommodations.     Id.13


      12
       Section 98 prohibits "any distinction, discrimination or
restriction" on account of gender in "any place of public
accommodation, resort or amusement," and further states, in part:

      All persons shall have the right to the full and equal
      accommodations, advantages, facilities and privileges of
      any place of public accommodation . . . subject only to
      the conditions and limitations established by law and
      applicable to all persons.

Section 92A defines "[a] place of public accommodation" to include
"any place . . . which is open to and accepts or solicits the
patronage of the general public."
      13
       Technically, in rejecting the defendants' argument that the
May 2007 tournament was a "non-public enclave" within the golf
course, the court held only that the specific tournament at issue
here was a public accommodation. See Joyce, 705 F. Supp. 2d at 84.
Defendants' argument, however, swept more broadly. They noted that
"[a] public accommodation can have a non-public enclave," and
stated that "the holding of a non-public event in an otherwise
public forum creates a private enclave, and takes the event out of
the scope of being a place of 'public accommodation.'" Defs.' Mem.
in Opp'n to Pl.'s Mot. for Partial Summ. J. and in Supp. of Defs.'
Cross-Mot. for Summ. J., at 10.        Defendants relied on these

                                -14-
           The court thus held that the defendants had violated

Joyce's right to equal protection under federal law when they

excluded her from the men's only tournament in May 2007 and, in

effect, ruled that women may not be barred from similar tournaments

on the basis of gender without justification.   As described above,

the court also held that the defendants unlawfully discriminated

against Joyce under Massachusetts law.

           The court left for the jury the determination of Joyce's

damages.

E.   Damages, Fees and Injunctive Relief

           In January 2011, in advance of the damages trial, the

district court ruled that Joyce could recover attorney's fees under

both federal and state law.     The court delayed setting an amount

until after the damages verdict, however, because it viewed "the

degree of success obtained" as "[a] major factor" in determining a

reasonable fee.    Joyce v. Town of Dennis, 770 F. Supp. 2d 424, 427

(D. Mass. 2011).     At the same time, the court rejected Joyce's

request that the jury be instructed on punitive damages. The court


principles in asserting that, because Dennis Pines did not allow
the public to use the golf course during members-only tournament
weekends, and tournament participants had to meet certain
qualifications, "the golf tournaments thus were not a place of
'public accommodation.'"     Id. at 10-11; see also id. at 11
("[D]uring such tournaments, the golf course was not a place of
public accommodation.").
     Given these arguments, the court's ruling surely constitutes
precedent for the general proposition that, absent some reason for
an exception, tournaments at public golf courses are public
accommodations.

                                -15-
explained    that   an   instruction    on   punitive     damages    "would   be

inappropriate because there is no evidence of 'evil motive or

intent' or awareness of a risk that the [golf course] rules were in

violation of federal law."      Id. at 428.

             In   February   2011,    the    defendants    offered    Joyce     a

settlement of $35,001, inclusive of costs and attorney's fees. She

did not respond, and a jury subsequently awarded her $15,000 in

compensatory damages.14 Following the verdict, Joyce requested more

than $170,000 in attorney's fees and costs under state law, see

Mass. Gen. Laws Ann. ch. 151B, § 9, as well as an injunction

ordering the defendants, inter alia, to adopt a policy barring

gender-based discrimination.         In a ruling issued on June 30, 2011,

the district court awarded $30,000 in attorney's fees, and $4,600

in costs.    The court denied injunctive relief.

             On attorney's fees, the district court endorsed the

defendants' contention that any award of fees would be unjust in

the circumstances of the case, but it nonetheless concluded that

Joyce was entitled to "modest" fees as the prevailing party. Joyce

v. Town of Dennis, 802 F. Supp. 2d 285, 288 (D. Mass. 2011).               Among

the factors cited by the court to support the sharply reduced award

was the rejection of what the court considered a reasonable

settlement    offer.     Although     the    court   acknowledged    that     the



     14
        After both sides presented their evidence,                   the   court
declined to change its ruling on punitive damages.

                                     -16-
defendants shared the blame for prolonging the case, it considered

Joyce and her counsel as primarily responsible for the length of

the proceedings.     The court thus found it "fair and reasonable" to

substantially reduce plaintiff's requested fee award.               Id. at 291.

            On   appeal,       Joyce   challenges    the    district   court's

attorney's fee award and also claims error in the court's handling

of punitive damages and injunctive relief.15            The defendants filed

a cross-appeal asserting that the court erred in awarding any

attorney's fees.

                                       II.

            Joyce argues that the district court improperly refused

to give a punitive damages instruction.           We review de novo whether

the evidence was sufficient to warrant such an instruction.                 See

McDonough v. City of Quincy, 452 F.3d 8, 23 (1st Cir. 2006).

            Under Massachusetts law, punitive damages may be awarded

in   the   context   of    a    discrimination      claim   "only   where   the

defendant's conduct is outrageous or egregious."              Haddad v. Wal-

Mart Stores, Inc., 914 N.E.2d 59, 75 (Mass. 2009); see also Mass.

Gen. Laws Ann. ch. 151B, § 9 (stating the availability of punitive

damages for discrimination claims).16            Such an award "requires a


      15
        Although this appeal is brought by the Town, the golf
courses, and the individual defendants, we at times refer to "the
Town" to signify all appellees.
      16
       The Massachusetts public accommodation provisions have been
integrated into the anti-discrimination scheme governed by chapter
151B, and the same remedial provisions apply. See Currier v. Nat'l

                                       -17-
heightened finding beyond mere liability and also beyond a knowing

violation of the statute."     Haddad, 914 N.E.2d at 75.        Determining

whether punitive damages are warranted requires consideration of

"all of the factors surrounding the wrongful conduct," which may

include whether there was "a conscious or purposeful effort to

demean or diminish the class of which the plaintiff is a part,"

whether the defendant recklessly disregarded the likelihood of

serious harm, the nature of "the defendant's conduct after learning

that the initial conduct would likely cause harm," and "the actual

harm to the plaintiff."     Id.

           In rejecting the instruction in its January 2011 pre-

trial ruling, the district court observed that gender separation in

sports had been upheld by federal courts, and it pointed to the

policy change made by the GAC in October 2007, before the lawsuit

was filed, to allow women to play with men, not only in separate

divisions, but in all tournaments starting in 2008.        It also cited

the defendants' invitation to Joyce to participate in discussions

about changing the rules. The court concluded that the defendants'

"rapid   and   considered   response   to   the   plaintiff's   complaint"

foreclosed a jury finding that punitive damages were justified.


Bd. of Med. Exam'rs, 965 N.E.2d 829, 842 (Mass. 2012).     Joyce
sought punitive damages under chapter 151B, and we accordingly
analyze this issue solely as a matter of state law. Indeed, the
only defendant against whom Joyce prevailed on her federal claim
under section 1983 was the Town, which is immune from punitive
damages under federal law. See City of Newport v. Fact Concerts,
Inc., 453 U.S. 247, 271 (1981).

                                  -18-
Joyce, 770 F. Supp. 2d at 428.              As noted above, the court

reaffirmed that decision after hearing the evidence presented at

trial.

             We detect no error in the district court's ruling. It is

of course undisputed at this point in the litigation that the

defendants acted improperly.       The district court found that they

unlawfully discriminated on the basis of gender when they refused

to let Joyce play in the May 2007 tournament.            A jury reasonably

could have concluded as well that the GAC acted indefensibly when

it   chose   to   delay   implementing    its   newly   adopted   tournament

policies until 2008.      Moreover, the first change that was approved

-- to add women's divisions in tournaments that previously were

designated for men only -- did not eliminate the gender disparity

challenged by Joyce.       A jury also could condemn the defendants'

failure to communicate their new gender-neutral policy to golf club

members in a clear and timely way, and could infer from their

grudging behavior a resistance to the change.

             We must take into account, however, "all of the factors

surrounding the wrongful conduct."          Haddad, 914 N.E.2d at 75.

Though the defendants did not immediately change their gender-based

tournament policy, they did immediately move to reconsider it.           As

a result, they took action to increase gender equality twice within

six months and ultimately adopted Joyce's desired policy, months

before she filed her lawsuit.       In so doing, the GAC went beyond


                                   -19-
what Town Counsel had told Canevazzi was necessary: "offering more

women['s]   divisions   within   the   Tournaments."   Indeed,   Joyce

acknowledged in her summary judgment memorandum that the Town's

obligation to allow women to play in a tournament designated as

"men's only" appeared to be a question of first impression.17       In

addition, the Town made repeated efforts to communicate informally

with Joyce and her attorney; each contact, however, was rebuffed.18

Among those efforts was an attempt in March 2008, shortly after

Joyce filed suit, to solicit Joyce's reaction to the Town's

proposed plan to notify all golf club members that "women are

welcome to play in all events, as long as they play from the same

tees as the other competitors."

            Viewed against the backdrop of the actions the defendants

did take in response to Joyce's objection to their gender policy,



     17
       Joyce also noted in her Response and Reply Brief on appeal
that "this case was the first case to have directly addressed th[e]
issue" of women seeking to play in a men's only tournament at a
public golf course. Brief at 4; see also id. at 18 (noting that
"none of the cases ever addressed the issue of the lawfulness of
single sex tournaments at a public golf course").
     18
       We recognize that the conflict in this case began with a
communications gaffe when Champoux, the club pro, called only
Joyce's father to report the decision that she could not play in
the May 5 tournament. Certainly, calling only Joyce's father was
objectionable behavior and disrespectful to Joyce as a member of
the course. Nonetheless, the failure to notify both members of a
team, where Champoux's purpose was in part to tell the elder Joyce
that he could select a new partner, cannot reasonably be viewed --
in the context described above -- as sufficiently "outrageous or
egregious" to support an award of punitive damages. Haddad, 914
N.E.2d at 75.

                                 -20-
their censurable conduct cannot properly be characterized as "so

offensive     that     it     justifies     punishment    and   not     merely

compensation."       Id.    Although the defendants arguably should have

moved more quickly and more transparently to effectuate a policy

change -- rather than waiting until 2008 -- they demonstrated a

willingness from the outset to address Joyce's concern and conform

to the law.    In arguing to the contrary, Joyce relies heavily on

her assertion that the GAC did not in fact vote in October 2007 to

open all men's tournaments to women, a contention we have rejected

based on our review of the record.            See supra note 6.       She also

asserts that the defendants had understood for years before her

objection that their tournament policy was discriminatory, citing

minutes from a GAC meeting in August 2005.               According to those

minutes, a couple who spoke during a "Public Input" session

observed that "this being 2005 it was very difficult to justify

holding only 'Men's' tournaments and not including women."                 The

husband of the couple also noted that his club in Lowell allowed

women to play in any club event "as it is discriminatory to exclude

women."

            There is more to this story, however.         Both Horvath, the

GAC chair in 2005, and Oman, his successor, testified that as a

result of the 2005 discussion more women's tournaments and women's

divisions were added to the schedule.           Until Joyce challenged the

gender restriction on men's-only tournaments in 2007, there was no


                                     -21-
other complaint.   Particularly when viewed in light of the advice

the GAC later received from Town Counsel, the Committee's response

in 2005 -- adding tournament opportunities for women -- could have

been thought sufficient to meet the concern expressed.19    On this

record, a jury could not reasonably conclude that the defendants'

failure to open all tournaments to women following the 2005

discussion established "a conscious or purposeful effort to demean

or diminish the class of which the plaintiff is a part" or any

other factor justifying punitive damages.     Haddad, 914 N.E.2d at

75.

           We thus find no error in the district court's refusal to

instruct the jury on punitive damages.

                                III.

           Joyce's petition for injunctive relief asked the district

court to order the defendants to take five actions: (1) issue an



      19
       Indeed, it appears that the defendants could have understood
that unequal opportunities for tournament play remained a focus
even after Joyce complained. As reported in the minutes, Joyce's
father raised that concern at the GAC's meeting on May 14, 2007,
when the Committee first addressed her complaint:

      Mr. Patrick Joyce, father of Elaine who had submitted the
      letter concerning the fact that she was not allowed to
      play in the men's event stated that he felt the men have
      far more tournaments than the women and it was not an
      equal mix of tournaments.

Oman, the GAC chair after Horvath, also testified that Mr. Joyce
"voiced his concerns and opinions [at the meeting] that the
committee should have . . . equal tournaments between men and women
and more opportunities for women to play."

                                -22-
"affirmative directive" that play at the Dennis golf courses will

be based solely on qualification and golf handicap, not gender; (2)

issue a directive that, pursuant to state and federal law, "there

shall be no distinction, restriction or discrimination on the basis

of sex"; (3) adopt reasonable steps to insure that the golf courses

"maintain[]   an   environment   that    is   neither   uncomfortable   nor

emotionally taxing for Ms. Joyce"; (4) adopt and disseminate a

written policy advising golf course members that it is unlawful to,

inter alia, retaliate against anyone for supporting the exercise of

protected rights; and (5) conduct staff training sessions on gender

discrimination, including the obligation to maintain a comfortable

environment for all golfers.            The district court denied the

petition with little comment, stating only that the defendants had

"gotten the message" and that any future conduct to the contrary

would be met with severe sanctions.

          In asserting that the district court erred in denying

injunctive relief, Joyce emphasizes her view that the defendants

had not changed the tournament rules by the time she filed her

lawsuit. More fruitfully, she also complains that the court failed

to perform the analysis prescribed by our precedent for assessing

the need for injunctive relief.          Under that four-part inquiry,

injunctive relief may be ordered where (1) the plaintiff has

prevailed on the merits, (2) the plaintiff would suffer irreparable

injury in the absence of injunctive relief, (3) the harm to the


                                  -23-
plaintiff would outweigh the harm to the defendants from an

injunction, and (4) the injunction would not adversely affect the

public interest. See Asociación de Educación Privada de P.R., Inc.

v. García-Padilla, 490 F.3d 1, 8 (1st Cir. 2007).

            We review denials of injunctive relief for abuse of

discretion, considering any underlying legal issues de novo.

Animal Welfare Inst. v. Martin, 623 F.3d 19, 26 (1st Cir. 2010).

Here, the absence of explanation by the district court hampers our

review.    It is possible that the court concluded that injunctive

relief was unnecessary because the defendants had already adopted

and disseminated the policy that Joyce had demanded, giving her

equal access to all tournaments for which she has the requisite

skills.   However, despite the change in their tournament policy in

October 2007, the defendants vigorously litigated the case, raising

various legal arguments in asserting that they bore no obligation

to    include   women   in    men's-only    tournaments.    Their    initial

dissemination of the October 2007 action was limited and, insofar

as the change was presented as an adoption of the USGA guidelines,

likely inscrutable to many of Dennis Pines' members.             In addition,

the hostile reaction Joyce received from some male members after

she filed her MCAD complaint suggests that discriminatory behaviors

may    remain   at   Dennis    Pines,   notwithstanding    the    change   in

tournament policy.       The court's reference to the possibility of




                                     -24-
contrary behavior in the future suggests some doubt on its part

about the permanence and scope of the defendants' actions.

          If    the   court   in   fact    was   concerned   about   grudging

compliance with the October 2007 policy and thus perceived a risk

of ongoing discrimination at the Dennis golf courses, its refusal

to grant equitable relief would be less defensible because Joyce

easily satisfies three of the four prerequisites for injunctive

relief. She prevailed on the merits, no apparent harm would befall

defendants from disseminating and following a policy that they

already have adopted, and barring discrimination would plainly have

no adverse impact on the public interest.          Moreover, it is unclear

how sanctions could be imposed in the event of future misconduct

absent injunctive relief, unless Joyce or some other party filed a

new lawsuit.     Joyce should not bear the burden of initiating

another action to protect the right to equal treatment that she won

in this case.

          Hence, the key issue here in assessing the need for

injunctive relief is the prospect of irreparable future harm.             We

have stated that, "[t]o be entitled to a forward-looking remedy, a

plaintiff must satisfy the basic requisites of equitable relief --

'the likelihood of substantial and immediate irreparable injury,

and the inadequacy of remedies at law.'"           Steir v. Girl Scouts of

the USA, 383 F.3d 7, 16 (1st Cir. 2004) (quoting O'Shea v.

Littleton, 414 U.S. 488, 502 (1974)); see also Lopez v. Garriga,


                                    -25-
917 F.2d 63, 67 (1st Cir. 1990) (noting that "an injunction-seeker

must show either that some past unlawful conduct has continuing

impact into the future, or else he must show a likelihood of future

unlawful conduct on the defendant's part" (citation omitted)).          We

decline to uphold the district court's rejection of injunctive

relief in the absence of its considered evaluation of that factor.

It should address that deficiency in its analysis by conducting on

remand, on the basis of the existing record, the four-factor

inquiry set out by our precedent.20

                                     IV.

             Both parties challenge the district court's award of

$30,000 in attorney's fees.              Joyce complains that the court

considered improper factors in awarding less than one-fourth of the

fees that she requested, and the Town argues that the court should

not   have   awarded   any   fees   at   all.   Before   addressing   these

contentions, we review the pertinent legal principles and the

district court's rulings.




      20
        The district court noted that Joyce's complaint did not
request the specific types of injunctive relief that she later
sought in her petition and instead requested "only an Order
enjoining the defendants from discriminating on the basis of
gender." Joyce, 802 F. Supp. 2d at 292. The defendants have cited
no precedent that would bar a plaintiff from making a more specific
request for equitable relief after she has prevailed on the merits.

                                     -26-
A.    Legal Framework

            Although         Joyce   prevailed   on    both   federal      and   state

discrimination claims, she sought fees only under Massachusetts

law.    The applicable fee-shifting provision states:

            If the court finds for the petitioner it
            shall, in addition to any other relief and
            irrespective of the amount in controversy,
            award the petitioner reasonable attorney's
            fees and costs unless special circumstances
            would render such an award unjust.

Mass. Gen. Laws ch. 151B, § 9.               The amount of a reasonable fee

under section 9 is "largely discretionary with the judge."

Fontaine v. Ebtec Corp., 613 N.E.2d 881, 890 (Mass. 1993).                       Hence,

our    review    of    the    district   court's      award   of    fees   under   the

provision is for legal error or "manifest abuse of discretion."

Diaz v. Jiten Hotel Mgmt., Inc., 704 F.3d 150, 153 (1st Cir. 2012).

            In    evaluating         reasonableness,     we   may    consider      both

federal and Massachusetts precedent, as "attorney's fees available

in both fora should, for the most part, be calculated in a similar

manner."    Fontaine, 613 N.E.2d at 891.              The Massachusetts Supreme

Judicial Court ("SJC") has adopted the "lodestar" method commonly

used by federal courts, observing that "[a] fair market rate for

time reasonably spent preparing and litigating a case is the basic

measure of a reasonable attorney's fee under State law as well as

Federal law."         Id.; see also Torres-Rivera v. O'Neill-Cancel, 524

F.3d 331, 336 (1st Cir. 2008) (describing the lodestar method of

"multiplying the number of hours productively spent by a reasonable

                                         -27-
hourly rate" as the typical starting point for calculating a fee).

The calculation may be adjusted up or down to reflect a variety of

factors:

           In determining the amount of a reasonable fee,
           we consider "the nature of the case and the
           issues presented, the time and labor required,
           the amount of damages involved, the result
           obtained, the experience, reputation and
           ability of the attorney, the usual price
           charged   for  similar   services   by   other
           attorneys in the same area, and the amount of
           awards in similar cases."

Haddad v. Wal-Mart Stores, Inc., 920 N.E.2d 278, 281 (Mass. 2010)

(Rescript) (quoting Linthicum v. Archambault, 398 N.E.2d 482, 488

(Mass. 1979), overruled in part on other grounds by Knapp Shoes,

Inc. v. Sylvania Shoe Mfg. Corp., 640 N.E. 2d 1101, 1104-1105

(Mass. 1994));21 see also Torres-Rivera, 524 F.3d at 336.

           The United States Supreme Court has identified "results

obtained" as "a preeminent consideration in the fee-adjustment

process," Coutin v. Young & Rubicam P.R., Inc., 124 F.3d 331, 338

(1st Cir. 1997) (citing Hensley v. Eckerhart, 461 U.S. 424, 432,

440 (1983)), but that factor has multiple facets:



     21
        The Massachusetts SJC has noted that the lodestar method
need not be applied as "a two-step approach of lodestar and
adjustments," which it described as "unnecessarily complex."
Stratos v. Dep't of Pub. Welfare, 439 N.E.2d 778, 786 (Mass. 1982).
As that court pointed out, some of the "adjustment[]" factors are
properly subsumed within the calculation of reasonable hours and
rates. Id. The SJC thus concluded that "fair market rates for
time reasonably spent should be the basic measure of reasonable
fees, and should govern unless there are special reasons to depart
from them." Id.

                               -28-
           It can refer to a plaintiff's success claim by
           claim, or to the relief actually achieved, or
           to the societal importance of the right which
           has been vindicated, or to all of these
           measures in combination.    We think that the
           last meaning is the best choice, and that, as
           a consequence, all three types of "results"
           potentially bear upon the amount of an ensuing
           fee award.

Id.   Consistent with this broad notion of the lawsuit's outcome,

Massachusetts precedent emphasizes the need to consider, inter

alia, "the interests that the statute in question is designed to

protect and the public interest in allowing claims under that

statute to proceed with competent counsel."       Haddad, 920 N.E.2d at

281. Thus, "when a plaintiff's victory, although 'de minimis as to

the extent of relief[,] . . . represent[s] a significant legal

conclusion serving an important public purpose,' the fee award need

not be proportionate to the damages recovered." Killeen v. Westban

Hotel Venture, LP., 872 N.E.2d 731, 738 (Mass. App. Ct. 2007)

(alterations in original) (citation omitted) (quoting Díaz-Rivera

v. Rivera-Rodríguez, 377 F.3d 119, 125 (1st Cir. 2004)); see also

De Jesús Nazario v. Morris Rodríguez, 554 F.3d 196, 207 (1st Cir.

2009) (noting Supreme Court's rejection of the proposition that fee

awards should be proportionate to the amount of damages recovered).

           Indeed, section 9's explicit statement that the award of

fees shall be made "irrespective of the amount in controversy"

confirms the limited significance of a plaintiff's modest monetary

success,   including   when   the   plaintiff   had   sought   substantial


                                    -29-
damages.   Mass. Gen. Laws ch. 151B, § 9; see also Olmstead v.

Murphy, 489 N.E.2d 707, 709 (Mass. App. Ct. 1986) ("When the public

. . . has a particular interest in the vindication of a legal

right, the market value of legal services . . . should not be

automatically discounted because that value is high in relation to

the amount recovered."). Moreover, even "[t]he fact that . . . the

suit did not confer broad benefits on the public[] should not

result automatically in major restrictions on compensable hours."

Stratos,   439   N.E.2d   at   787.      At   the   same   time,   however,

"compensable hours may be reduced if the time spent was wholly

disproportionate to the interests at stake."         Id. at 786.

B.   District Court's Rulings

           The district court's rulings on attorney's fees are

briefly described in the procedural background section of this

opinion.   For the reader's convenience, we reprise that background

here, with additional detail pertinent to our analysis.

           1.    The Pre-Trial Ruling

           In January 2011, in a written decision issued before the

jury took up the question of compensatory damages, the district

court ruled that it would award Joyce "reasonable attorney's fees"

because she was a prevailing party. Joyce, 770 F. Supp. 2d at 427.

The court rejected the defendants' argument that Joyce had not

prevailed because they had changed the tournament rules before her

suit was filed. Although agreeing with the defendants that Joyce's


                                  -30-
success was "very limited and pyrrhic in nature," the court held

that she was entitled to fees based on its finding that she had

been a victim of discrimination.     Id.   The court stated that "[n]o

special circumstances which would foreclose the award of fees are

readily apparent and the defendants do not raise any."      Id.

          The court emphasized, however, that it would link the

amount of fees to the amount of compensatory damages to be awarded

by the jury, "if any."   Id.   The judge explained that, "[i]f only

nominal or limited damages are awarded, the reasonable fee will be

correspondingly limited."    Id.

          2.   The Post-Trial Ruling

          After the jury awarded Joyce $15,000 in compensatory

damages, she sought reimbursement for $167,855 in attorney's fees

and $4,993 in other costs.     The Town objected on the ground that

the amount sought was unreasonable and excessive, and it again

asserted that special circumstances rendered any award of fees

unjust.   In arguing for a finding of special circumstances, the

Town cited Joyce's last-minute notice of her desire to play in the

May 2007 men's tournament and her failure to engage with the

defendants about her concerns.22




     22
       The defendants specifically noted Joyce's refusal to attend
the GAC meetings at which her complaint was discussed and her
failure to respond to either defense counsel's phone calls or the
Town's settlement offer in February 2011.

                                   -31-
            Although   the   district    court   found    the   defendants'

arguments "compelling," it concluded that Joyce was entitled to

"modest attorney's fees . . . commensurate with the results she

obtained and mitigated by the factors present in this case."

Joyce, 802 F. Supp. 2d at 288.            In its analysis, the court

described the degree of success obtained as "[t]he 'most critical

factor' in determining the reasonableness of a fee."            Id. at 289

(quoting Farrar v. Hobby, 506 U.S. 103, 114 (1992)). It reiterated

its view that Joyce had achieved limited results and stated that

the lawsuit "could have easily been avoided or resolved well before

trial."   Id. at 290.    The court deemed the results of the lawsuit

"minimal" because the Town had changed its policy for 2008 before

Joyce filed suit and because the court had "limited its summary

judgment ruling to this case only."        Id.   Against this backdrop,

the court concluded that "the requested fee of more than ten times

the jury award is excessive and unreasonable."           Id.

            The court also criticized the plaintiff and her counsel

for refusing the defendants' "reasonable" settlement offer of

$35,001, which, in the court's view, "obviated the need for a jury

trial[,] which alone accounted for 60 hours billed by plaintiff's

counsel."    Id. at 291.23   The court invoked Federal Rule of Civil


     23
       The court stated that "the refusal by plaintiff's counsel
to accept the settlement offer was unreasonable." Joyce, 802 F.
Supp. 2d at 291.    We do not understand this statement as an
assertion that counsel made the settlement decision without
consulting Joyce -- a violation of ethical rules, see Mass. R.

                                  -32-
Procedure 68, which requires a plaintiff who recovers less at trial

than was offered in a formal pre-trial settlement proposal to pay

the opposing party's post-offer costs, see Fed. R. Civ. P. 68(d),

and prevents shifting of post-offer attorney's fees and other

costs, see Bogan v. City of Boston, 489 F.3d 417, 430 (1st Cir.

2007). The court noted that Rule 68 did not technically apply, but

concluded that its purpose "to promote settlement and avoid the

expense of trial" made it reasonable to award Joyce none of the

costs or fees that accrued after the defendants' offer on February

4, 2011.24   Joyce, 802 F. Supp. 2d at 291.   The court observed that

imposing on the defendants the full burden of this "avoidable

litigation" would "encourage similarly situated plaintiffs to

refuse all reasonable settlement offers and proceed to trial." Id.

at 292.

             The court also found that the number of hours claimed by

plaintiff's counsel was excessive for the case as a whole and for



Prof. C. 1.2(a), 1.4 -- but we instead construe the court's
unfortunate phrasing to reflect the view that counsel had advised
Joyce against accepting the offer.
     24
        It is undisputed that the defendants made a formal offer
under Rule 68. The court presumably, and correctly, characterized
the rule as inapplicable because, based on the ruling it was about
to issue, Joyce would be recovering an amount well in excess of the
$35,001 offer, which was inclusive of attorney's fees and costs.
She was awarded a total of $49,600: $15,000 in compensatory
damages, $30,000 in attorney's fees, and $4,600 in other costs.
See Bogan, 489 F.3d at 431 (stating that the calculation under Rule
68 "includes only the jury award and the pre-offer fees and costs
actually awarded by the court," not the amount requested).

                                 -33-
particular tasks, and it speculated that "a significant portion of

the hours enumerated relate to the bickering between counsel over

media coverage."   Id.   In the court's view, many of the hours spent

on the litigation were unjustified because the "case involved a

relatively simple and straightforward fact pattern and . . . an

uncomplicated legal theory."    Id. at 291.

           The court acknowledged that the defendants shared the

blame for prolonging the case, noting that they had opposed summary

judgment and failed to offer a formal settlement until just before

the trial's start date.    Nonetheless, the court placed most of the

responsibility for the length of the proceedings on Joyce and her

counsel:

           [T]he Court finds that a fair and reasonable
           solution is to reduce plaintiff's requested
           fee award substantially, taking into account
           not only the limited results obtained but also
           the fact that the plaintiff was largely
           responsible for the unnecessary protraction of
           this litigation.     For the reasons already
           elucidated, the Court finds that the number of
           hours spent and the costs incurred by
           plaintiff's counsel were wholly unreasonable
           given the interests at stake and the benefit
           gained.

Id. The court thus concluded that there were "abundant reasons for

substantially reducing the requested fees and expenses," and it

determined that $30,000, plus $4,600 in costs, was a reasonable

award.   Id. at 292.




                                 -34-
C.   No Fees At All?

           On appeal, the Town continues to insist that Joyce was

not a prevailing party and that, even if we conclude otherwise, the

statutory "special circumstances" qualifier applies to render an

award of attorney's fees "unjust" in this case.     See Mass. Gen.

Laws ch. 151B, § 9.    The Town again relies primarily on the fact

that the tournament policy was changed consistently with Joyce's

demands before the lawsuit was filed, rendering the litigation

unnecessary and largely inconsequential.   It contends that Joyce

insisted on proceeding with the case in the hope of obtaining "a

financial windfall."

           As an initial matter, we may not lightly disregard the

district court's judgment that, despite its concerns about how the

case was litigated, some award of fees was appropriate.    Indeed,

Joyce succeeded on her primary claims,25 and the litigation plainly

produced results that inured to the benefit of Joyce and others.

In finding that the defendants discriminated against Joyce in

violation of federal and state law, the court rejected multiple

defenses offered by the defendants in an attempt to show that her

claim was not remediable under either regime.      In rulings not

challenged on appeal, it held that the tournament from which Joyce


      25
       Neither the defendants nor the district court suggested that
Joyce's fees should be limited because she prevailed on only some
of her claims. Most of the unsuccessful claims were against the
individual defendants and dismissed on the basis of qualified
immunity.

                               -35-
was    excluded   was    a   "place    of    public   accommodation"   under

Massachusetts' law, see Mass. Gen. Laws ch. 272, § 92A, that

plaintiffs do not bear the burden of proving a denial of "full and

equal accommodations" to establish discrimination under the state

public accommodations law, see id. § 98, and that "separate but

equal" facilities do not satisfy that law.              Moreover, the jury

determined that Joyce suffered compensable harm as a consequence of

the defendants' actions.

            Joyce's litigation victory was thus neither "'purely

technical [n]or de minimis,'" Coutin, 124 F.3d at 339 (quoting

Farrar, 506 U.S. at 117 (O'Connor, J., concurring)).26 Particularly

given the statutory mandate that fees be awarded unless it would be

"unjust" to do so, we agree with the district court that Joyce is

entitled to a reasonable amount of attorney's fees.             Whether the

district court properly determined that fee is our next inquiry.

D.    Calculating a Reasonable Fee

            Joyce asserts that the court made two legal errors in

awarding her only $30,000 of the nearly $170,000 in fees that she

requested: (1) linking the amount of compensable fees to the amount

of damages, and (2) factoring in her refusal to accept the Town's

settlement offer.       We agree that the court's reduction of the fee

award based on those rationales was improper and, hence, an abuse


       26
       Of course, even "obtaining only nominal damages does not
negate the possibility of a fee award." Coutin, 124 F.3d at 339
n.6.

                                      -36-
of the court's discretion.       See Coutin, 124 F.3d at 336 (stating

that an abuse of discretion occurs, inter alia, "'when a material

factor   deserving     significant   weight   is   ignored   [or]    when   an

improper factor is relied upon'" (quoting Foster v. Mydas Assocs.,

Inc., 943 F.2d 139, 143 (1st Cir. 1991))).

           The court began its discussion by describing at length

the well established principle that a fees award should reflect the

plaintiff's level of success, obliging the court to trim the base

fee   generated   by    the   hours-times-rate     calculation      when    the

litigation has achieved only modest results.           The district court

also recognized that the "results" of litigation embrace more than

the amount of damages awarded by the jury.

           The court's application of these principles, however, was

flawed in multiple respects.          First, in assessing the benefits

achieved by the litigation, the court emphasized the Town's pre-

litigation change of policy and its own "limited" finding of

unlawful discrimination that it had declared applicable to "this

case only." The court overlooked, however, the potential impact of

its state-law rulings characterizing the golf tournament as a place

of public accommodation, rejecting a "separate but equal" exception

to the public accommodation law, and clarifying the plaintiff's

burden of proof.       It thus appeared to treat the damages award as

the only significant result obtained.          Indeed, it stated that,

"[i]n accordance with the substantial body of case law cited


                                     -37-
herein, the award of attorney's fees here will be correspondingly

circumscribed by the jury award of damages."        Joyce, 802 F. Supp.

2d at 290.      This limited view of the litigation's impact was

incorrect.

             Relatedly, as the authorities described above make clear,

even   if    Joyce's   lawsuit   had    achieved   nothing   other   than

compensatory relief for her, it would have been an error of law for

the district court to link the amount of recoverable attorney's

fees solely to the amount of her damages.       Fee-shifting provisions

in general reflect a legislative judgment that "'the public as a

whole has an interest in the vindication of the rights conferred by

the statutes . . . over and above the value of a . . . remedy to a

particular plaintiff.'" City of Riverside v. Rivera, 477 U.S. 561,

574 (1986) (quoting Hensley, 461 U.S. at 444 n.4 (Brennan, J.,

concurring in part and dissenting in part)).        With respect to § 9

in particular, the Massachusetts Attorney General has stated that

"an 'appropriate award of attorney's fees promotes Chapter 151B's

policy of enlisting the help of private attorneys general in the

fight against discrimination.'"        Borne v. Haverhill Golf & Country

Club, Inc., 791 N.E.2d 903, 917 n.17 (Mass. App. Ct. 2003) (quoting

brief filed by Attorney General as intervenor); see also Stratos,

439 N.E.2d at 786 (noting the purpose of fee-shifting provision "to

encourage suits that are not likely to pay for themselves, but are

nevertheless desirable because they vindicate important rights").


                                  -38-
              The district court appeared to recognize that the amount

of damages is only "one element in the constellation of factors"

that must be considered in determining a reasonable fee.                 Coutin,

124 F.3d at 338.           As we have described, the court discussed a

number of reasons for its decision.              Yet its pre-trial ruling on

fees expressly stated that it would correlate the fee award to the

jury's damages award: "If only nominal or limited damages are

awarded, the reasonable fee will be correspondingly limited."

Joyce, 770 F. Supp. 2d at 427.            The court confirmed its intent to

draw   such    a    link   in   its   post-trial     ruling,   noting    that   it

previously had advised the plaintiff that "any award of attorney's

fees would be proportionate to her recovery at trial."               Joyce, 802

F. Supp. 2d at 291.          Whether or not the district court ultimately

relied exclusively on the amount of the damage award to calculate

the appropriate fee, it is apparent that it gave too much weight to

that element.

              The    other      substantial     problem     with   the   court's

calculation is that it unequivocally took into account Joyce's

rejection of the settlement offer.              Although the court recognized

that Rule 68 did not apply because Joyce's total award (damages,

costs,   and       attorney's    fees)    exceeded    the   Town's   offer,     it

nonetheless repeatedly pointed to her refusal to settle.                        It

observed that the settlement offer was reasonable, that the offer

"obviated the need for a jury trial," and that the refusal to


                                         -39-
accept the offer was unreasonable.     Id.   The court stated that, in

keeping with "the principle" of Rule 68, it would be reasonable to

award no costs or fees incurred after the offer was made on

February 4, 2011.   Id.   Indeed, it deleted from Joyce's requested

costs the expenses incurred after that date.       Finally, the court

concluded its fees discussion by commenting that placing the full

cost of the litigation on the defendants "would encourage similarly

situated plaintiffs to refuse all reasonable settlement offers and

proceed to trial instead."   Id. at 292.

          We have held that "it is a mistake of law to reduce an

award of attorneys' fees in a civil rights case in response to a

plaintiff's rejection of a defendant's settlement offer when the

subsequent judgment exceeds that offer."      Coutin, 124 F.3d at 341;

see also id. (noting that the higher judgment amount "validates the

appellant's rejection of the tendered settlement and immunizes her

from detrimental consequences based upon that rejection").      It is

plain that the district court committed such an error in this case

and, hence, for that reason alone the fees must be recalculated.

The court did not quantify the reduction it made on account of the

rejected settlement, though it did not appear to entirely exclude

payment for the post-offer fees.27     Hence, we cannot remedy this

error by directing the court to add a specific amount or percentage



     27
       The court reported that plaintiff's counsel invoiced $48,254
in attorney's fees after February 1, 2011.

                                -40-
to Joyce's fee award.     Instead, the court should calculate a new

award on remand that eliminates as a factor Joyce's refusal to

settle, and also rectifies its undervaluation of Joyce's success

and its over-emphasis on the amount of the damages award.

           Moreover, the court should clearly and fully explain the

basis for its recalculation. See id. at 337 ("[T]he order awarding

fees, read against the backdrop of the record as a whole, must

expose the district court's thought process and show the method and

manner underlying its decisional calculus.").          That recalibration

will not necessarily produce a fees award at or near the amount of

Joyce's request.      The district court referred to a number of

factors   that   it   could   properly    consider    in   evaluating    the

reasonableness of the time expended.       These include "a relatively

simple and straightforward fact pattern and . . . an uncomplicated

legal theory," Joyce, 802 F. Supp. 2d at 291, and the attendance of

two   experienced     litigators    throughout       the   damages      trial

(representing sixty hours of billable time).

           We emphasize that we are not endorsing these factors as

justifications for the court's substantial reduction of the fee

request, but note them only as considerations the court properly

could take into account.      On the other hand, the court could not

properly ignore the Town's vigorous defense of the case.         Although

the court recognized that the defendants bore some responsibility

for the nature and length of the litigation, its incorrect focus on


                                   -41-
the rejected settlement plainly colored its attitude toward the

defendants' strategy.   Not only did the defendants oppose summary

judgment on multiple (unsuccessful) grounds and propose settlement

at the last minute -- factors noted by the district court -- they

also repeatedly argued against any award of attorney's fees for

Joyce (including in a cross-appeal).   In deciding whether, and how

much, to adjust the baseline lodestar calculation, the court should

not overlook Joyce's need to respond to such defense positions.

          As we have observed, "the trial court is in the best

position to gauge the bona fides of a request for fees."   Spooner

v. EEN, Inc., 644 F.3d 62, 70 (1st Cir. 2011).      So long as the

court relies on proper factors, and "offer[s] reasonably explicit

findings . . . to spell out the whys and wherefores," Coutin, 124

F.3d at 337 (internal quotation marks omitted), we will not second-

guess its judgment on the "time reasonably spent preparing and

litigating [the] case," Fontaine, 613 N.E.2d at 891. Here, because

the court's calculation incorporated multiple mistakes of law, we

have no choice but to remand for reconsideration of a reasonable

fee.

                                V.

          For the reasons stated, we find no error in the district

court's denial of Joyce's request for a jury instruction on

punitive damages.   We vacate the denial of injunctive relief and

the award of attorney's fees, and remand both of those issues to


                               -42-
the district court for further proceedings consistent with this

opinion.

           So ordered.   Costs to appellant.




                                -43-